
	
		I
		111th CONGRESS
		1st Session
		H. R. 3436
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Cummings
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committees on
			 Oversight and Government
			 Reform and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To require chief executive officers of certain financial
		  institutions that receive assistance under title I of the Emergency Economic
		  Stabilization Act of 2008, under the 3d undesignated paragraph of section 13 of
		  the Federal Reserve Act, or from the Secretary of the Treasury or the Federal
		  Deposit Insurance Corporation under any other provision of law to submit
		  financial disclosures under the Ethics in Government Act of 1978 to the
		  Secretary of the Treasury, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the TARP
			 Executive Disclosure Act.
		2.Financial
			 disclosures required
			(a)In
			 generalBefore the disclosure
			 due date, each chief executive officer of any financial institution that
			 receives assistance under title I of the Emergency Economic Stabilization Act
			 of 2008, under the 3d undesignated paragraph of section 13 of the Federal
			 Reserve Act, or from the Secretary of the Treasury or the Federal Deposit
			 Insurance Corporation under any other provision of law that, in the aggregate
			 exceeds $30,000,000,000 from all such sources, shall file with the Secretary of
			 the Treasury a report containing all the information required under section 102
			 of the Ethics in Government Act of 1978 in the same manner and to the same
			 extent such senior executive officer would be required such a report if the
			 officer were described in section 101(b)(1) of such Act.
			(b)Treatment under
			 the Ethics in Government Act of 1978
				(1)SecretaryThe Secretary of the Treasury shall be
			 treated as the designated agency ethics official (as defined in section 109(3)
			 of the Ethics in Government Act of 1978) for purposes of—
					(A)taking any action under section 104 of the
			 Ethics in Government Act of 1978 with respect to any person who fails to file a
			 report under this section or who files a false report;
					(B)acting as
			 custodian of, and providing public access to, reports filed under this section
			 in accordance with section 105 of such Act; and
					(C)reviewing such
			 reports under section 106 of such Act.
					(2)Chief executive
			 officerEach chief executive
			 officer of a financial institution who is required to submit a report under
			 this section with the Secretary of the Treasury shall be treated as an
			 individual described in 101(b)(1) of the Ethics in Government Act of 1978 who
			 is required to file a report under section 102 of such Act for purposes of
			 title I of such Act.
				(c)Termination and
			 repayment of assistanceIn
			 addition to any action under section 104 of the Ethics in Government Act of
			 1978 against any individual who fails to comply with the reporting requirement
			 of subsection (a), the Secretary of the Treasury may take such action as may be
			 appropriate to terminate and require the repayment of the assistance provided
			 to any financial institution which gave rise to such reporting requirement
			 under this section with respect to any senior executive officer of such
			 institution, and the Board of Governors of the Federal Reserve System or the
			 Federal Deposit Insurance Corporation shall promptly carry out any such
			 determination of the Secretary with respect to any assistance provided by such
			 Board or Corporation to such financial institution.
			(d)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)Chief executive
			 officerThe term chief executive officer includes
			 the chairperson of the board of directors of any financial institution, if such
			 position or person is different than the chief executive officer of the
			 institution.
				(2)Disclosure due
			 dateThe term disclosure due date means the latest
			 of—
					(A)the end of the
			 30-day period beginning on the date of the enactment of this Act;
					(B)the end of the 30-day period beginning on
			 the date any financial institution receives assistance under title I of the
			 Emergency Economic Stabilization Act of 2008, under the 3d undesignated
			 paragraph of section 13 of the Federal Reserve Act, or from the Secretary of
			 the Treasury or the Federal Deposit Insurance Corporation under any other
			 provision of law that, in the aggregate first exceeds $30,000,000,000;
			 or
					(C)the end of the
			 30-day period beginning when the individual becomes the chief executive officer
			 of any such financial institution.
					(3)Financial
			 institutionThe term
			 financial institution has the same meaning as in section 3(5) of
			 the Emergency Economic Stabilization Act of 2008 and includes any person
			 receiving assistance under the 3d undesignated paragraph of section 13 of the
			 Federal Reserve Act.
				
